The opinion of the court was given by
WOODBURY, Circuit Justice,
at the late term at Exeter. In giving the opinion of the court, his honor said that the complaint was for using the machine since the statute of 1847 — that this statute contained no grant to persons situated like the respondent, nor any exception to cover cases like his. Congress might have supposed that the use of the machine for fourteen years was a sufficient allowance to remunerate persons situated like the respondent. It conferred the same favor on assignees who had bought and paid for rights under the first patent. But in the second renewal it gave no additional term to them without paying for it. That the question depended upon the construction of the above special acts, and not upon the provisions of the general act of March 30, 1839. It was admitted that congress had the constitutional right to confer a new and further term on the patentee. Such cases have frequently occurred. See [Stimpson v. West Chester R. Co.] 4 How. [45 U. S.] 402; [Evans v. Jordan] 9 Cranch [13 U. S.] 199; [Grant v. Raymond] 6 Pet. [31 U. S.] 240; and other cases. They have done so in this case by the acts of 1834 and 1839, in which the privilege was renewed, under which the defendant had used his machine, during the term thereby conferred. That by the true construction, in the opinion of the court, of those statutes, the rights and privileges thereby created in favor of free machines, were co-extensive only with the term of fourteen years created by them. That the duration of the exemption, in the proviso of the statute, was limited by the duration of the term granted in the main section, the one being made virtually to relieve from the operation of the other. That the plaintiff now claimed under the act of 1847, which contained no grant or privilege in favor of the respondent *629or persons situated like him. The legislature may have supposed he had enjoyed privileges enough under the former acts, ■while they appear to have intended to grant to the plaintiff the benefit of the further term l>rovided in this act. That as to the equities of the case, it was proved that the free use of the machine for one term would amply remunerate the respondent for his expenses in building. Besides, that it was some gratification, that while this decision would give to the inventor and patentee, under the statute of 1847, the reward for his genius and expenses, which congress appear to have intended, it takes away from the defendant no invention or patent of his own creation, and gives no use of his machine to the plaintiff till the defendant has been amply remunerated for any expenses in building his machine.
[NOTE. For other case involving this patents. see note to Blanchard v. Beeves, Case No. 1,515.]
The injunction prayed for was granted.